The plaintiff in error, hereinafter called defendant, was convicted in the county court of Noble county on a charge of unlawful possession of intoxicating liquor, and was sentenced to pay a fine of $300, and to serve a term of four months in the county jail.
The record discloses that defendant was sentenced on the 10th day of January, 1925, and appeal filed in this court, on April 24, 1925. Under the provisions of section 2809, Comp. Stat. 1921, a notice of appeal is required *Page 230 
to be served upon the county attorney and the clerk of the court, or by posting in case such officers are not found in the county. No such notice appears in the record, but a recital is contained that defendant filed his notice of appeal, which purports to be a notice given in open court, evidently attempting to give the notice provided for in section 782, Comp. Stat. 1921 (chapter 219, Session Laws 1917). This latter section does not repeal section 2809, supra, but has application solely to appeals in civil cases. Burgess v. State, 18 Okla. Cr. 574, 197 P. 173; Merritt v. State, 35 Okla. Cr. 194, 249 P. 436.
For the reason that no notice of appeal was given as required by law, the appeal is dismissed.
DOYLE, P.J., and DAVENPORT, J., concur.